DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 24, lines 8 and 9, it is unclear as to how the lamination layer is between the further sheet and vacuum insulated glass unit? In lines 5 and 6, it is recited as being between the thermally tempered glass sheet and the further sheet? It appears “the insulated glass unit” in line 9 may of intended to be “one of the thermally tempered glass sheets” as is recited in lines 5 and 6?  In claim 24, line 8, it is unclear as to what is meant by “thickness varies with at least 0.1mm”? It appears this may have meant to be “varies by at least 0.1mm”?  There are two claims numbered 29? Clarification and/or correction is kindly requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26, 29, 31, 36, 37, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN206418926, cite by the applicant, with an English .
            CN ‘926 teaches a laminated vacuum glazing comprising two tempered glass sheets 1, 8, a plurality of support structures 4 there between and a lamination layer 6 laminating one of the tempered glass sheets 8 to a further sheet 5 wherein the lamination layer is .5mm thick. See figure and the translation. CN ‘926 does fail to teach the lamination layer has a thickness variation of at least .1mm. 
          Both Esposito et al and Freeman teach it is known to use a lamination layer of the thickness and thickness variation. Refer to figure 4, along with column 5, lines 29-46 in Esposito et al. Refer to figure 3 and 4 in Freeman. 
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to CN ‘926 to use a lamination layer of the thickness and variation in thickness, as is taught to be known by both Esposito et al and Freeman, in order to form a lamination layer of the thickness and variation of thickness as recited in claims 24-26, 36 and 37. With regards to claim 29 and 39 see the Example in Esposito et al and column 7, lines 59-62 in Freeman. With regards to claim 31 and 38, see sheet 5 in CN ‘926.          

Claims 24-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN206418926, cite by the applicant, with an English translation provided by the examiner for the applicants convenience in view of Misonou et al (2005/0154005)  .
            CN ‘926 teaches a laminated vacuum glazing comprising two tempered glass sheets 1, 8, a plurality of support structures 4 there between and a lamination layer 6 
             However, Misonou et al teaches it is known to use a lamination layer V2 that has a thickness variation to conform to the shape of the tempered glass sheet between the tempered glass sheet and another layer (e.g. tempered glass). Refer to figures 2. And 4. 
             Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to CN ‘926 to use a thickness variating lamination layer to conform the tempered glass sheet, as is taught to be known by Misonou et al, in order for the lamination layer to conform to the shape of the tempered glass sheet between the tempered glass sheet and another layer (e.g. tempered glass). With regards to the thickness variation being at least .1mm, and the variation in claims 25, 26, 36 and 37, this merely describes the variation in thickness of the tempered glass sheet and would be obvious to one skilled in the art sine one would want it to conform to whatever the variation of the tempered glass sheet has. With regards to claims 27 and 28, see evacuation port 1a in Misonou et al. With regards to claim 29, see paragraph [0062] in Misonou et al. With regards to claims 30 and 39, it would be obvious to form the lamination layer of multiple layers if needed for a particular application. With regards to claims 31 and 38, see sheet 5 in CN ‘926.  With regards to claims 32-35 see the crest and valleys in figures 2 and 4 of the variation thickness lamination layer V2 and glass layers 1A and 1C in Misonou et al. With regards to claim 40-42, it would be obvious to clamp and heat the unit the unit together in order to assemble it since things that are 
                 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        08/28/2021